UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6179



JAMES B. SKIPWITH,

                                              Plaintiff - Appellant,

          versus


SOUTHSIDE COMMUNITY SERVICES BOARD; MECKLEN-
BURG BEHAVIORAL HEALTH CENTER, Mental Health
Service,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-01-27-2)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Skipwith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James B. Skipwith appeals from the district court’s order

dismissing, without prejudice, his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint for failure to exhaust administrative remedies.

Based on the information before the district court, the court

properly dismissed the action for failure to exhaust. Accordingly,

we affirm on the reasoning of the district court.       Skipwith v.

Southside Community Servs. Bd., No. CA-01-27-2 (E.D. Va. Jan. 17,

2001).    We decline to consider in the first instance Skipwith’s

allegations of exhaustion submitted after the district court’s

order.*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We note that Skipwith may be able to file a motion in the
district court pursuant to Federal Rule of Civil Procedure 60(b).


                                  2